Exhibit 10.9 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as "this Agreement") is entered into as of this 5th day of September 2008, by and between Renewable Fuel Corp, a Nevada corporation (“RFC”), on the one hand, and CAERUS, LTD. (“Caerus”).Each of RFC and Caerus may be referred to herein as a “Party” and collectively as the “Parties.” RECITALS A. RFCis a Nevada corporation with its offices at 7251 West Lake Mead Blvd., Suite 300, Las Vegas, Nevada 89128, United States of America. B. CAERUS, LTD. a British West Indies (BWI) corporation, with its offices at Box 599, Meridian House,Caribbean Place, Leeward Highway,Providenciales, Turks & Caicos Islands, BWI, is a shareholder of Bio Refining Industries Inc. (“BRII”), a Nevada corporation with its offices at 7251 West Lake Mead Blvd., Suite 300, Las Vegas, Nevada 89128, United States of America, and owns 100% of the issued and outstanding common stock of BRII (the “BRII Shares”). C. RFC agrees to acquire the BRII Shares being the whole 100% of the issued and outstanding securities of BRII from Caerus in exchange (the “Exchange”) for the issuance of certain shares of RFC common stock to Caerus or its designees (hereinafter referred to as the “RFCCommon Stock”) on the terms described herein. AGREEMENT NOW THEREFORE, based on the foregoing recitals and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the Parties to be derived herefrom, and intending to be legally bound hereby, the Parties hereby agree as follows: ARTICLE
